DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant's submission filed on 11/9//2021 has been entered.
Claims 1-3 and 6-18 and 20-21 are pending.  
Claims 6-8 and 13-18 are withdrawn.
Claims have been amended.
Claims 4-5 and 19 have been canceled.
No new claims have been added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 9-12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kanbara et al (US 2005/0035230 A1) in view of  Lee et al (US 2009/0320719 A1).
Regarding claims 1-2, Kanbara teaches a high thermally conductivity material comprising a mixture of 50 parts (aluminum starting material) aluminum hydroxide particles having a mean (number average) particle size of 1µm with (an additional 
Kanbara does not teach an additional starting material including from 0.1 to 20 parts metal oxide per 100 parts aluminum starting material selected from a group consisting of a tungsten compound, a bismuth compound, a titanium compound, a frit, a phosphorus compound, a zinc compound, a cerium compound, and mixtures thereof.
However, Lee teaches the addition of 0.5 – 5 parts zinc precursor of zinc oxide, which Lee teaches may be an oxide of zinc to 100 parts alumina precursor to prevent agglomeration of the particles and provide a smooth particle surface [0005], [0030] and [0033].
Since Kanbara desires a rounded particle [0041], it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a zinc precursor of zinc oxide to the alumina precursor of Kanbara in an amount of 0.5 – 5 parts oxide of zinc as a precursor of zinc oxide to 100 parts aluminum hydroxide precursor as taught by Lee to provide the alumina of Kanbara an even smoother surface and to prevent agglomeration of the particles.  The limitation of “producing an oxide by pyrolysis or phase transfer” is a product by process limitation.  The zinc oxide is the same as claimed therefore, the limitation of “producing an oxide by pyrolysis or phase transfer” is not given patentable weight.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The limitation “if the 
Regarding claims 10 and 12, Kanbara and Lee teach all of the limitations of claim 1 as set forth above and Kanbara also teaches the conductive oxide may be incorporated into rubber or plastic (resin) [0041]. 
Regarding claims 9, 21, and 11, Kanbara and Lee teach all of the limitations of claims 1 and 10 as set forth above and Kanbara also teaches the inclusion of alumina which may be considered a thermally conductive filler [0067].
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kanbara et al (US 2005/0035230 A1) in view of  Lee et al (US 2009/0320719 A1) further in view of Tanuma (JP1044585-A).
Regarding claim 20, Kanbara and Lee teaches all of the limitations of claim 1 as set forth above.
Kanbara and Lee do not teach the addition of a surface treatment agent in an amount from 0.01 part by mass to 5 part by mass based on the alumina-based thermally conductive oxide as 100 parts by mass. 
However, Tanuma teaches the addition of a surfactant (surface treatment) comprising a surfactant may be added to an alumina and boric acid mixture material in an amount of preferably .5 to 3 wt. % of Tanuma equating to 0.1 to 6 wt. percent of the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add surfactant in an amount of from 0.1 to 6 wt. percent of the alumina material overlapping the instant claimed range of 0.01 parts by mass to 5 parts by mass of the thermally conductive oxide to provide enhanced smoothness or flowability of the material. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kanbara et al (US 2005/0035230 A1) in view of  Lee et al (US 2009/0320719 A1) further in view of Riebel et al (US 2015/0045490 A1).
Regarding claim 3, Kanbara teaches a high thermally conductivity material comprising a mixture of 50 parts (aluminum starting material) aluminum hydroxide particles having a mean (number average) particle size of 1µm [0067] with (an additional starting material) 2.5 parts boric acid [0067] (5 parts per 100 parts aluminum starting material).
Kanbara does not teach an additional starting material including from 0.1 to 20 parts metal oxide per 100 parts aluminum starting material selected from a group consisting of a tungsten compound, a bismuth compound, a titanium compound, a frit, a phosphorus compound, a zinc compound, a cerium compound, and mixtures thereof or a second metal oxide starting material being at least one element material selected from the group consisting of iron, cobalt, copper, manganese, nickel, and-chromium, and mixtures thereof.
However, Lee teaches the addition of 0.5 – 5 parts zinc precursor of zinc oxide, which Lee teaches may be an oxide of zinc to 100 parts alumina precursor to prevent agglomeration of the particles and provide a smooth particle surface [0005], [0030] and [0033]. Additionally, Kanbara teaches the conductive oxide may be incorporated into rubber or plastic [0041] and Riebel teaches the addition of oxides of materials such as iron, manganese, chromium, nickel, cobalt, and copper to provide inorganic colorants [0073] for plastics (abstract). 
Since Kanbara desires a rounded particle [0041], it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a zinc precursor of zinc oxide to the alumina precursor of Kanbara in an amount of 0.5 – 5 parts oxide of zinc as a precursor of zinc oxide to 100 parts aluminum hydroxide precursor as taught by Lee to provide the alumina of Kanbara an even smoother surface and to prevent agglomeration of the particles.  Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use any one or combination of the inorganic oxide colorant materials including iron, manganese, chromium, nickel, cobalt, and copper as taught by Riebel and mix it with the inorganic oxides of Kanbara to provide a colored plastic or rubber material. The limitation “if the metal oxide starting material is the frit or one of the mixtures that contain the frit, the frit is a non-colored grade frit that does not contain Pb and the non-colored grade frit consists of: Si; and at least one element selected from the group consisting of Li, B, Na, K, Mg, Ca, Al, Zn, F, Ti, Zr, and P” is a conditional limitation and therefore not required in the absence of a frit.

Response to Arguments
Applicant's amendments and arguments filed 11/9/2021 have been fully considered.  Applicant's arguments regarding the amendments particularly excluding vanadium oxide as the metal oxide and the rejections under 35 USC 103 over Burgyan are persuasive.  Therefore, the rejections over Burgyan have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in over Kanbara and Lee as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mohri et al (US 5,935,550) teaches the addition of metal compounds such as zinc and cerium compounds in amounts of 100ppm to 30 parts by weight to 100 parts by weight of alumina to act as shape-controlling agents. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/HUMERA N. SHEIKH/                                                                 Supervisory Patent Examiner, Art Unit 1784